Citation Nr: 1626952	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This appeal to before the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran presented testimony before the undersigned Veterans Law Judge in January 2010 at the Albuquerque RO.  A transcript of this proceeding has been associated with the electronic claims file. 

This matter was previously before the Board in April 2014, at which time it was remanded for additional development of the record.  In October 2014, the Board denied the claim of entitlement to service connection for a mental disorder.  The Veteran appealed this denial to the U.S. Court of Appeals for Veteran's Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated and remanded the Board's October 2014 decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran was notified that the Court had issued a decision that remanded his case to the Board for readjudication and issuance of a new decision. See 90-Day Letter Response Form.  The letter invited the Veteran to submit additional evidence to the Board and state whether he wished to waive initial AOJ consideration of the evidence or require that the Board remand his case for initial AOJ review of the evidence.  Later that same month, the Veteran submitted additional medical evidence pertinent to his claim.  He requested that the Board remand his case to the AOJ for initial consideration of this pertinent evidence.  Therefore, his claim of service connection for a mental disorder is remanded so the AOJ may consider the newly submitted medical evidence.


Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, review the evidence of record, including the evidence submitted directly to the Board in May 2016, and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




